       Case 3:16-cv-01344-RJD Document 67 Filed 01/16/19 Page 1 of 2 Page ID #145




                                     UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

ADM TRUCKING, INC.,

         Plaintiff,
vs.

DHILLON BROS TRUCKING, INC.
and
MOHAMMAD SHARIF DHILLON,
                                                                     Case No. 16-CV-1344
         Defendants,

v.

PAMELA BRENNAN, Special Administrator of the
Estate of ROSE FRIDRICH, Deceased,

        Third-Party Defendant.

                                          NOTICE OF SETTLEMENT

             COME NOW the parties to this lawsuit and provide notice that the parties have settled

      all causes of action, claims, and demands of whatsoever kind on account of all losses and

      damages connected with this case.

             The parties are working to complete settlement documentation and releases. The

      parties anticipate completing all settlement documents and exchanging settlement funds within

      30 days.

      Respectfully Submitted,




                                                   1
 Case 3:16-cv-01344-RJD Document 67 Filed 01/16/19 Page 2 of 2 Page ID #146




TONKIN & MONDL, L.C.,                              Gausnell, O’Keefe & Thomas, LLC,
Richard D. McNelley, #IL6298561                    Donald L. O’Keefe #IL6208898

/s/ Richard D. McNelley                            /s/ Donald L. O’ Keefe (by permission)
701 Market St., Suite 260                          701 Market St., Suite 200
St. Louis, Missouri 63101                          St. Louis, MO 63101
Tel: (314) 231-2794                                Phone: (314) 257-9800
Fax: (314) 231-1481                                Direct: (314) 257-9813
rmcnelley@tonkinmondl.com                          Fax: (314) 257-9801
ATTORNEYS FOR ADM TRUCKING                         dokeefe@gotlawstl.com
                                                   ATTORNEYS FOR DHILLON BROS TRUCKING


ERICKSON, DAVIS, MURPHY,
JOHNSON &WALSH, LTD.
Jack Kiley #IL6291696

/s/ Jack Kiley (by permission)
132 S. Water, Suite 610
Decatur, IL 62523
Tel: 217-428-0948
jkiley@law225.com
karen@law225.com
ATTORNEYS FOR LEANNA HAAS




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 16, 2019, a copy of the foregoing was
served via the Court’s electronic filing system on all counsel of record.

                                                         /s/ Richard D. McNelley




                                             2
